


 

Exhibit 10.7.1

 

FIRST AMENDMENT TO LEASE

 

                FIRST AMENDMENT TO LEASE dated as of this 7th day of September,
2007 by and between MORTIMER B. ZUCKERMAN AND EDWARD H. LINDE, Trustees of 91
Hartwell Avenue Trust under Declaration of Trust dated September 28, 1981 filed
with the Middlesex South Registry as Document No. 616455 as amended by
instruments dated December 10, 1984 and April 17, 1991 respectively filed with
said Registry District as Document Nos. 675674 and 844541 but not individually
(“Landlord”) and SYNTA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

                A.            Landlord and Tenant are parties to that certain
Lease Agreement dated as of January 13, 2005 (the “Lease”), in connection with
certain premises located at 91 Hartwell Avenue, Lexington, Massachusetts (the
“Building”), consisting of 13,764 square feet of rentable floor area on the
second (2nd) floor and 8,068 square feet of rentable floor area on the third
(3rd) floor collectively (the “Rentable Floor Area of the Premises” in the
Building (referred to in the Lease as the “Premises” or “Tenant’s Space”).

 

                B.            Landlord and Tenant now desire to extend the Term
of the Lease for one (1) period of eighteen (18) months upon all of the same
terms and conditions set forth in the Lease except for those terms and
conditions amended herein (the “First Amendment”).

 

                C.            Capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Lease.

 

AGREEMENT

 

                NOW THEREFORE, in consideration of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

 

                1.             The current Term of the Lease is scheduled to
expire on February 29, 2008.  Landlord and Tenant agree that the Lease is hereby
extended for one (1) period of eighteen (18) months commencing on March 1, 2008
and expiring on August 31, 2009 (“First Extended Term”) unless sooner terminated
or extended in accordance with the provisions of the Lease and this First
Amendment.

 

                2.             Landlord and Tenant acknowledge and agree that
the extension option contained in both the Reference Data Sheet and
Section 2.4.1 of the Lease shall be deleted in its entirety, and Tenant shall
have no further option to extend the Lease Term upon the expiration of the First
Extended Term, except as provided in Section 4 below.

 

 

 

1

--------------------------------------------------------------------------------


 

 

                3.             (A)          For the period prior to the First
Extended Term, Annual Fixed Rent for the Premises shall continue to be payable
as set forth in the Lease.

 

                                (B)           During the First Extended Term,
Annual Fixed Rent shall be paid by Tenant at the annual rate of $502,136.00
(being the product of (i) $23.00 and (ii) the Rentable Floor Area of the
Premises (being 21,832 square feet)).

 

                4.             (A)          For the purposes of computing
Tenant’s payments for Landlord’s Operating Expenses, pursuant to Section 2.6 of
the Lease, for the portion of the Lease Term on and after March 1, 2008, the
definition of “Base Operating Expenses” contained in Section 2.6 of the Lease
shall be deleted in its entirety and replaced with the following:

 

 

BASE OPERATING
EXPENSES:

 

Landlord’s Operating Expenses (as hereinafter defined in
Section 2.6) for calendar year 2008, being January 1, 2008
through December 31,2008.

 

                For the portion of the Lease Term prior to March 1, 2008, such
definition shall remain

unchanged.

 

                                (B)           For the purposes of computing
Tenant’s payments for Landlord’s Tax Expenses, pursuant to Section 2.7 of the
Lease, for the portion of the Lease Term on and after March 1, 2008 the
definition of “Base Taxes” contained in Section 2.7 of the Lease shall be
deleted in its entirety and replaced with the following:

 

 

BASE TAXES:

 

Landlord’s Tax Expenses (as hereinafter defined in Section
2.7) for fiscal tax year 2008, being July 1, 2007 through June
30, 2008.

 

                For the portion of the Lease Term prior to March 1, 2008, such
definition shall remain unchanged for such purposes.

 

                5.             (A)          Tenant shall have the right to
extend the Lease Term upon all the same terms, conditions, covenants and
agreements contained in the Lease and this First Amendment for one (1) period of
fourteen (14) months commencing on September 1, 2009 and expiring on
November 30, 2011, (“Second Extended Term”) on the conditions, which conditions
Landlord may waive by written notice to Tenant, that at the time of exercise of
the Second Extended Term (i) there exists no Event of Default, (ii) the Lease is
still in full force and effect, and (iii) Tenant has neither assigned the Lease
nor sublet any portion of the Premises. Notwithstanding anything contained
herein to the contrary, Landlord has no obligation to make any additional
payment to Tenant with respect to any construction allowance or the like or to
perform any work to the Premises as a result of Tenant exercising its Second
Extended Term option.

 

                                (B)           If Tenant desires to exercise its
right to the Second Extended Term, then Tenant shall give written notice to
Landlord, not earlier than November 30, 2008 nor later than

 

 

2

--------------------------------------------------------------------------------


 

 

February 28, 2009.  Upon the giving of such written notice, the Lease shall be
extended for the Second Extended Term without the necessity for the execution of
any additional documents; and in such event all references herein to the Lease,
the Term of the Lease shall be construed as referring to the Lease Term, as so
extended, unless the context clearly otherwise requires.

 

                                (C)           For the Second Extended Term,
Annual Fixed Rent shall be paid by Tenant at the annual rate of $529,426.00
(being the product of (i) $24.25 and (ii) the Rentable Floor Area of the
Premises (being 21,832 square feet)) and Base Operating Expenses and Base Taxes
shall be calculated in accordance with Section 4 (B) contained herein.

 

                6.             (A)          Tenant warrants and represents that
Tenant has not dealt with any broker in connection with the consummation of this
First Amendment except for Richard Barry Joyce & Partners (the “Broker”); and in
the event any claim is made against Landlord relative to dealings by Tenant with
brokers other than the Broker, Tenant shall defend the claim against Landlord
with counsel of Tenant’s selection first approved by Landlord (which approval
will not be unreasonably withheld) and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.

 

 

                                (B)           Landlord warrants and represents
that Landlord has not dealt with any broker in connection with the consummation
of this First Amendment except for the Broker; and in the event any claim is
made against Tenant relative to dealings by Landlord with brokers other than the
Broker, Landlord shall defend the claim against Tenant with counsel of
Landlord’s selection and save harmless and indemnify Tenant on account of loss,
cost or damage which may arise by reason of such claim.

 

                7.             As an inducement to Landlord to enter into this
First Amendment, Tenant hereby represents and warrants that: (i) Tenant is not,
nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Tenant
(and any person, group, or entity which Tenant controls, directly or indirectly)
has not conducted nor will conduct business nor has engaged nor will engage in
any transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of the Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, it is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed an immediate Event of Default by
Tenant under Section 7.1 of the Lease (without the benefit of notice or grace)
and shall be covered by the indemnity provisions of

 

 

3

--------------------------------------------------------------------------------


 

 

Section 5.7 of the Lease, and (y) the representations and warranties contained
in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of the Lease.

 

                8.             Except as herein amended the Lease shall remain
unchanged and in full force and effect.  All references to the “Lease” shall be
deemed to be references to the Lease as herein amended.

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

                EXECUTED as a sealed instrument as of the date and year first
above written.

 

WITNESS:

LANDLORD:

 

 

 

91 HARTWELL AVENUE TRUST

 

 

By:

Boston Properties Limited Partnership,

 

 

its sole beneficiary

 

 

By:

Boston Properties, Inc.,

 

 

its general partner

 

/s/ ILLEGIBLE

 

By:

/s/ DAVID C. PROVOST

 

Name:

David C. Provost

 

Title:

Senior Vice President Boston Properties

 

WITNESS:

TENANT:

 

 

 

SYNTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ KEITH EHRLICH

 

 

Name:

Keith Ehrlich

 

 

 

Title:

Vice President

 

 

 

 

(Hereto duly authorized)

 

 

 

 

 

 

By:

/s/ KEITH EHRLICH

 

 

Name:

Keith Ehrlich

 

Title:

Treasurer

 

 

5

--------------------------------------------------------------------------------
